Citation Nr: 0946193	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral foot 
disability, to include foot strain and pes planus.

2. Entitlement to service connection for a bilateral foot 
disability, to include foot strain and pes planus.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a bilateral foot 
disability.

4.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a bilateral foot 
disability.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to a bilateral foot 
disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from June 1951 to June 1954.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and March 2008 rating 
decisions by the Cleveland, Ohio, and New York, New York, 
Regional Offices (RO) of the United States Department of 
Veterans Affairs (VA).  

In March 2006, the Veteran sought to reopen a previously 
denied claim of service connection for a bilateral foot 
disability.  He also filed new claims of service connection 
for bilateral knee, bilateral hip, and low back disabilities.  
The New York, New York, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA) declined to reopen 
the foot claim, and denied service connection for the 
remaining disabilities, in a June 2006 decision.

In November 2006, during the one year appeal period and prior 
to the June 2006 decision becoming final, the Veteran again 
requested reopening of his claim of service connection for a 
bilateral foot disability.  This was also accepted as a claim 
of service connection for the knees, hips, and low back, as 
demonstrated in November 2006 correspondence from the New 
York RO.  As the prior decision was not yet final, this 
should have been treated as a request for reconsideration.  
As the Veteran's claims have been continually prosecuted 
since his initial March 2006 filing, that is the claim on 
appeal.

The April 2007 decision by the Cleveland RO declined to 
reopen previously denied claims of service connection for a 
bilateral foot disability, bilateral knee, bilateral hip, and 
low back disabilities.  The characterization of the claims 
with regard to the knees, hips, and low back was incorrect, 
as the March 2006 denial was not final and there was no need 
to reopen.  The issues have been recharacterized as above to 
correctly reflect the procedural history.  The Veteran filed 
a notice of disagreement (NOD) regarding his bilateral foot 
claim, and requested reconsideration of the remaining claims 
based on the submission of new medical evidence.

In the March 2008 decision, the New York RO declined to 
reopen the claims of service connection for bilateral knee, 
bilateral hip, and low back disabilities.  Again, this 
characterization of the issues was incorrect, as no final 
denial of service connection for those disabilities was of 
record.  Reconsideration on the merits should have been 
undertaken.  

The issues of service connection for bilateral knee, 
bilateral hip, and low back disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  Service connection for a bilateral foot disability was 
most recently finally denied in an unappealed March 2004 
rating decision on the basis that new and material evidence 
sufficient to reopen the claim had not been received to 
address the reason for the previous denial; i.e., that there 
was no nexus shown between in-service treatment and current 
disability.

2.  Evidence received since the March 2004 decision was not 
previously considered by agency decision makers, is not 
cumulative and redundant, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.

3.  A current bilateral foot disability at least as likely as 
not was first manifested during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for a bilateral foot disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection of a bilateral foot 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  New and Material Evidence

Rating actions from which an appeal is not timely perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The most recent final denial of service connection for a 
bilateral foot disability was in a March 2004 rating 
decision, which found that reopening of a previously denied 
claim was not warranted.  The underlying denial of service 
connection for a bilateral foot disability was based on a 
finding that no nexus was shown between documented in-service 
treatment of foot problems and a currently diagnosed foot 
disability.

Since March 2004, VA has received a record of podiatric care 
at a VA medical center.  The treating doctor, Dr. ECR, 
reviewed the Veteran's available medical records from 1953 
forward and indicated in September 2006 that the current 
bilateral foot disability was related to in-service foot 
treatment.  He reiterated his opinion several times during 
the course of treatment and in an August 2007 statement.

This evidence is clearly new and material.  The medical 
opinion of Dr. ECR was not previously considered, and it 
directly addresses the unestablished fact of a nexus to 
service.  The opinion supports the Veteran's allegation and 
raises the reasonable possibility of substantiating the 
claim.  Reopening the claim of service connection for a 
bilateral foot disability is warranted.

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

The Veteran alleges that his feet were subjected to constant 
stress and irritation by the hard steel decks of the ships he 
served aboard.  He has testified that he frequently reported 
to sick call and was given "all purpose capsules" (APC) and 
returned to duty.  He states that ever since service, he has 
experienced continual foot pain, which he mainly treated at 
home with his wife's help.

The Veteran's wife has submitted statements corroborating his 
allegations.  She knew the Veteran prior to service, and 
stated that he had complained of foot problems ever since his 
discharge.  She helped him treat his feet with massage, 
heating pads, and medication.

Service treatment records reveal that in September 1953, 
while on active duty, the Veteran's foot was examined for 
complaints of pain.  The doctor stated that x-rays were 
negative, and the complaints were "merely irritation of the 
dorsum of the foot due to pressure of shoes."  Service 
records, including Naval Reserve records through 1959, show 
no further complaints or treatment related to the feet.

A VA treatment record from August 1957 shows treatment for 
complaints of severe pain in the dorsum of his feet.  He 
reported that the pain had been present since service, but 
had recently worsened.  Mild pes planus was observed on 
examination.  Strained feet and foot fatigue were diagnosed.  
Metatarsal pads and heel orthotics were recommended.  The 
Veteran indicates that he received additional treatment at VA 
facilities between 1954 and 1961, but no records of such 
could be located.

Current VA treatment records reveal diagnoses of chronic 
plantar fasciitis and severe pes planus.  Dr. ECR was able to 
review all the Veteran's available medical records and 
considered the Veteran's complaints.  He opined that based 
upon the need for in-service foot x-rays, documented 
treatment a few years after service, and the Veteran's 
statements regarding the continuity of foot problems since 
service, the current bilateral foot disabilities "more 
likely than not date back to [the Veteran's] military 
service."  

No doctor or other health care provider has offered a 
contrary opinion.  The Veteran has consistently reported the 
presence of foot pain since service, to treating doctors, 
friends, and family members.  Continuity of his symptoms is 
established by his competent lay statements.  There is no 
evidence of record against the Veteran's claim, while there 
is ample evidence in support of the claim.

Accordingly, service connection for a bilateral foot 
disability is warranted.


ORDER

]New and material evidence having been received, the claim of 
service connection for a bilateral foot disability, to 
include foot strain and pes planus, is reopened.

Service connection for a bilateral foot disability, to 
include foot strain and pes planus, is granted.


REMAND

The Veteran alleges that his current complaints of bilateral 
knee, bilateral hip, and low back problems are related to an 
altered gait caused by his service connected bilateral foot 
disability.  Dr. ECR has opined that the service connected 
disability more likely than not contributed to knee, hip, and 
low back osteoarthritis.

However, Dr. ECR's basis for this diagnosis and opinion is 
unclear.  VA treatment records do show a long standing low 
back disability, manifested in part as sacroiliac pain, but 
treating doctors do not relate such to the Veteran's feet.  
Further, no clear diagnosis of knee or hip disabilities is 
reflected in medical records.

A remand is required fro a VA examination in order to 
identify any disabilities of the knees, hips, or low back, 
and to obtain a reasoned medical opinion regarding the 
etiology of such.

Moreover, in light of the past mischaracterization of these 
issues by the RO, the Veteran should be afforded notice 
consistent with VA's duties under applicable law and 
regulations, in order to avoid any confusion over what 
evidence and information is needed to support his claims of 
service connection.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Send the Veteran fully compliant notice 
with respect to his claims for service 
connection under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and relevant case 
law, to include Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Notice must 
specifically address what evidence and 
information is needed to support a claim 
of secondary service connection.

2.  Schedule the Veteran for VA joints and 
spine examinations.  The claims folder 
must be reviewed in conjunction with the 
examinations.  The examiner should 
identify all current disabilities of the 
knees, hips, and low back, and should 
opine as to whether any diagnosed 
disabilities are at least as likely as not 
caused or aggravated by the Veteran's 
service connected bilateral foot 
disability.  A full and complete rationale 
is required for all opinions expressed.

3.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


